Dewey, J.*
The presiding judge was correct in refusing to rule that the additional sum of three hundred dollars, stipulated to be paid to the plaintiffs upon certain conditions recited in the contract, was not due and payable until either Sawyer or his administrator had executed a release of all causes of action upon the lease referred to, or until all claims upon said lease were barred by the statute of limitations. The contract between the parties had no such condition. .The court properly ruled that, upon the facts, as stated, and admitted by the parties, the jury would be warranted in finding that the contingency had happened upon which, under the provisions of the contract, the said sum of three hundred dollars was payable. The entry of judgment in the two actions by the administrator of Sawyer, in favor of the defendant, although without costs, the said Woodbury having consented to that mode of terminating those suits, was properly held to be a termination of the suits in his favor.
The further rulings of the court and refusals to rule present no ground for setting the verdict aside.

Exceptions overruled.


 Hoar, J. did not sit in this case.